                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CLIFFORD HEARNE, an individual,                     CASE NO. C16-1010-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    HUB BELLEVUE PROPERTIES, LLC, a
      Delaware Limited Liability Company, et al.,
13
                             Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. On February 24, 2020, the Court issued a
19   minute order which continued the trial date in this matter to July 6, 2020, at 9:30 a.m. but was
20   silent as to related pretrial deadlines. (See Dkt. No. 70.) For clarity, the Court hereby ORDERS
21   as follows:
22      1. The proposed pretrial order shall be filed no later than June 22, 2020; and
23      2. Trial briefs and proposed voir dire and jury instructions shall be filed no later than June
24          29, 2020.
25          //
26          //


     MINUTE ORDER
     C16-1010-JCC
     PAGE - 1
 1        DATED this 26th day of February 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1010-JCC
     PAGE - 2
